

Exhibit 10.5






May 4, 2018




Dear Jason,


On behalf of Syneos Health, Inc., I am extremely pleased to congratulate you on
your appointment as the Company’s Chief Financial Officer, effective May 6,
2018.


Your employment is currently subject to the terms and conditions set forth in
your Executive Employment Agreement dated April 8, 2014 and amended June 8, 2014
and your March 20, 2018 letter agreement, and will continue to be subject to
such terms and conditions, except as modified below.


In consideration of your services to the Company as its CFO, you will be paid an
annual base salary of $475,000, subject to annual review. You will continue to
be eligible to participate in the Company’s Management Incentive Plan (MIP) and
your MIP target value will be 70% of your annual base salary. Additionally, you
will be eligible to participate in the Company’s Executive Severance Plan.


You will also be eligible to receive an annual equity award commensurate with
amounts, terms and conditions applicable to similarly situated executive
officers of the Company, subject to the applicable terms, conditions and
eligibility requirements of the Company’s equity plans and programs, as they may
exist from time to time.


If you accept the terms of this letter, please sign and date below. I look
forward to the continued success of our finance team supporting the Company
through your leadership.


Sincerely,


/s/ Alistair Macdonald


Alistair Macdonald
CEO




Accepted:
 
/s/ Jason Meggs
 
Date:
5/4/2018
 
 
Jason Meggs
 
 
 








